


Exhibit 10.1


Kaiser Aluminum
2012 Short-Term Incentive Plan for Key Managers
This is a summary of the Kaiser Aluminum short-term incentive program
(STIP) effective January 1, 2012. The STIP performance period is annual. The
2012 program rewards participants for economic value added (“EVA”) versus our
cost of capital with modifiers for safety with the possibility of adjustments to
individual awards within the pool based on actual performance, including
individual, facility, functional area and/or business unit performance.
Purpose of the 2012 Kaiser Aluminum STIP
1.
Focus attention on value creation within Fabricated Products, our core business
segment, and Corporate.

2.
Reward the achievement of aggressive performance goals.

3.
Provide incentive opportunities that are consistent with competitive market.

4.
Link incentive pay to performance as well as our success and ability to pay.

STIP Philosophy
Compensation should (i) reward management for value creation and the safe
operation of our business, (ii) stand the test of time to provide continuity in
compensation philosophy, (iii) recognize the cyclical nature of our business,
and (iv) provide a retention incentive. In order to achieve success,
participants must continue to seek out and find ways to create value and operate
safely.
Primary Performance Measures
•
EVA will equal our pre-tax operating income of our core Fabricated Products
business, including corporate expenses (“PTOI”) less a capital charge calculated
as a percentage of our net assets (“Net Assets”). Both PTOI and Net Assets will
be based on our financial statements and certain adjustments described in more
detail below.

•



◦
Net Assets will equal our Total Assets less Total Liabilities reflected in the
consolidated financial statements for our prior fiscal year subject to
adjustments to:

▪
Remove the secondary aluminum business unit

▪
Remove discontinued operations and legacy environmental accruals

▪
Eliminate fresh start adjustments for PP&E value and intangible assets,
including the write-up of pre-emergence goodwill

▪
Eliminate VEBA related assets and liabilities

▪
Exclude financing items

▪
Exclude capex in progress

▪
Add prorated value of capital projects and acquisitions larger than 1% of prior
year Net Assets except to the extent necessary to avoid over-stating Net Assets

▪
Exclude income tax assets and liabilities

▪
Exclude mark-to-market assets and liabilities relating to hedging activities
except for those relating to option premiums

▪
Adjust the workers compensation liability to the undiscounted workers
compensation liability

▪
Others as recommended by the CEO and approved by our Compensation Committee of
the Board of Directors (the “Compensation Committee”)




1

--------------------------------------------------------------------------------




o    PTOI will be adjusted to:
▪
Exclude non-cash LIFO inventory charges (benefits) and respective non-cash metal
gains (losses)

▪
Exclude non-cash mark-to-market and lower of cost or market adjustments

▪
Add back depreciation associated with step-down in property, plant and equipment
resulting from the implementation of fresh start accounting

▪
Amortize the following non-recurring activities over three calendar years with
the first year being the year of the initial charge if the value exceeds one
percent of Net Assets:

•
Restructuring charges

•
Gains or losses resulting from asset dispositions

•
Labor stoppage costs

•
Asset impairment charges

▪
Exclude discontinued operations and legacy environmental income and expenses

▪
Exclude unrealized mark-to-market gains (losses) related to hedging activities

▪
Exclude VEBA income and expense

▪
Exclude workers compensation gains (expenses) caused by changes in the discount
rate

▪
Others as recommended by the CEO and approved by our Compensation Committee



•
Safety performance will be measured by Total Case Incident Rate (TCIR).



Award Adjustments
•
Individual payouts from the 2012 STIP may be adjusted up or down 100% within the
pool based on actual performance, including individual, facility, functional
area and/or business unit performance.

•
Adjustments to awards for senior executives and managers, including our CEO and
named executive officers, require approval by our Compensation Committee. All
other adjustments require the approval of our CEO.



Target Incentive
•
A monetary target incentive amount for each participant is established for the
STIP based on competitive market, internal compensation balance and position
responsibilities.

•
Participants' monetary incentive targets are set at the beginning of each annual
STIP performance period.

•
The participant's monetary incentive target amount represents the incentive
opportunity when certain financial and safety performance goals are met.



How Incentive Awards Are Determined
•
At the end of the year EVA will be determined and used to calculate the Award
Multiple.

•
Award Multiples calculations are audited by an auditor determined by the
Compensation Committee.

•
The Award Multiple is adjusted within a range of plus or minus 10% based upon
TCIR.

•
The maximum Award Multiple is 3.0 times target.

•
A pool is established based upon the Award Multiple multiplied by the sum of
individual monetary incentive targets for the STIP participants.

•
Preliminary individual participant awards are modified to reflect any
adjustments permitted by the STIP and subject to a maximum final Award Multiple
of 3.0 times target.

•
The entire pool is paid to participants.



STIP Award
Each participant's base award is determined as the vested monetary incentive
target times Award Multiple modified to reflect any adjustments permitted by the
STIP.



2

--------------------------------------------------------------------------------




•
Based on EVA and TCIR performance.

◦
If the award multiple is 1.0 or greater, then the earnings and safety
performance modifier will be a percentage of the calculated award.

◦
If the award multiple is less than 1.0, then the earnings and safety performance
modifier will be a percentage of incentive target.



Form and Timing of Payment
•
STIP awards are paid, at the Company's election, in cash, non-restricted shares
of the Company's common stock or a combination of cash and non-restricted shares
no later than March 15 following the end of the year.

•
Award is conditioned on employment on date of payment unless employment is
terminated:

◦
As a result of death, disability, normal retirement or full early retirement
(position elimination);

◦
Involuntarily by the company without cause; or

◦
Voluntarily by the employee with good reason



Detrimental Activity
•
If a participant, either during employment by the Company or any affiliate or
within one year after termination of such employment (or, if termination of such
employment results from retirement at or after age 65, within the period ending
one year after the date the Company paid the STIP award to the participant,
shall engage in any Detrimental Activity (as defined below), and the
Compensation Committee shall so find, forthwith upon notice of such finding, the
participant shall forfeit to the Company any payment received under this STIP.

•
To the extent that such amounts are not paid to the Company, the Company may, to
the extent permitted by law, set off the amounts so payable to it against any
amounts that may be owing from time to time by the Company or any affiliate to
the participant, whether as wages or vacation pay or in the form of any other
benefit or for any other reason; provided, however, that, except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code.

•
“Detrimental Activity” means any conduct or act determined by the Committee to
be injurious, detrimental or prejudicial to any significant interest of the
Company or any affiliate, including, without limitation, any one or more of the
following types of activity:

◦
Conduct resulting in an accounting restatement due to material noncompliance
with any financial reporting requirement under the U.S. federal securities laws.

◦
Engaging in any activity, as an employee, principal, agent, or consultant for
another entity that competes with the Company in any actual, researched, or
prospective product, service, system, or business activity for which the
Participant has had any direct responsibility during the last two years of his
or her employment with the Company or an affiliate, in any territory in which
the Company or an affiliate manufactures, sells, markets, services, or installs
such product, service, or system, or engages in such business activity.

◦
Soliciting any employee of the Company or an affiliate to terminate his or her
employment with the Company or an affiliate.

◦
The disclosure to anyone outside the Company or an affiliate, or the use in
other than the Company's or an affiliate's business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
subsidiaries acquired by the participant during his or her employment with the
Company or its subsidiaries or while acting as a consultant for the Company or
its subsidiaries.

◦
The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the participant during employment by the Company or
any affiliate, relating in any manner to the actual or anticipated business,
research or development work of the Company or any affiliate or the failure or
refusal to do anything reasonably necessary to enable the Company or any
affiliate to secure a patent where appropriate in the U.S. and in other
countries.


3

--------------------------------------------------------------------------------




◦
Activity that results in termination for Cause (as defined below).

•
“Cause” means (i) the participant's engaging in fraud, embezzlement, gross
misconduct or any act of gross dishonesty with respect to the Company or its
affiliates, (ii) the participant's habitual drug or alcohol use which impairs
the ability of the participant to perform his duties with the Company or its
affiliates, (iii) the participant's indictment with respect to, conviction of,
or plea of guilty or no contest to, any felony, or other comparable crime under
applicable local law (except, in any event, for motor vehicle violations not
involving personal injuries to third parties or driving while intoxicated), or
the participant's incarceration with respect to any of the foregoing that, in
each case, impairs the participant's ability to continue to perform his duties
with the Company and its affiliates, or (iv) the participant's material breach
of any written employment agreement or other agreement between the Company and
the participant, or of the Company's Code of Business Conduct, or failure by the
participant to substantially perform his or her duties for the Company which
remains uncorrected or reoccurs after written notice has been delivered to the
participant demanding substantial performance and the participant has had a
reasonable opportunity to correct such breach or failure to perform.



Other Administrative Provisions
•
The STIP will be reviewed annually.

•
Annual incentive awards paid from the STIP count as additional compensation for
purposes of the Company's Defined Contribution and Restoration Plans but not for
other Company benefits.

•
All applicable federal, state, local and FICA taxes will be withheld from all
incentive award payments.

•
Retirement or termination: If participant dies or retires under normal
retirement at or after age 65, full early retirement (position elimination), or
is involuntarily terminated due to position elimination, or becomes disabled, on
a date other than December 31 of any year, a pro-rata incentive award is earned
based on actual eligibility during the performance period.

•
Leave of absence participants earn a prorated award based on the number of
months of active employment.

•
Beneficiary designation: In the event of death the deceased participant's
designated beneficiary will receive any payments due under the STIP. If there is
no designated beneficiary on file with Human Resources, any amounts due will be
paid to the surviving spouse or, if no surviving spouse, to the participant's
estate.

•
Non transferability: No amounts earned under the STIP may be sold, transferred,
pledged or assigned, other than by will or the laws of descent and distribution
until the termination of the applicable performance period. All rights to
benefits under the STIP are exercisable only by the participant or, in the case
of death, by the participant's beneficiary.

•
The STIP may be modified, amended or terminated by the Compensation Committee at
any time. If the plan is terminated, modified or amended, then future payments
from the STIP are governed by such modifications or amendments. If terminated,
then a prorated award will be determined based on number of months up to
termination, and paid before March 15 following the end of the year.

•
The STIP constitutes no right to continued employment.

•
The Chairman and CEO, with oversight from the Compensation Committee, has the
discretionary authority to interpret the terms of the plan and his decisions
shall be final, binding and conclusive on all persons affected.










4